United States Court of Appeals
                                                                 Fifth Circuit

                                                             FILED
               IN THE UNITED STATES COURT OF APPEALS      August 17, 2004
                       FOR THE FIFTH CIRCUIT
                                                       Charles R. Fulbruge III
                                                               Clerk

                            No. 04-30367
                        Conference Calendar



MARCELO ESPINOSA,

                                    Petitioner-Appellant,

versus

WARDEN, UNITED STATES PENITENTIARY POLLOCK,

                                    Respondent-Appellee.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                      USDC No. 1:03-CV-2208
                       --------------------

Before HIGGINBOTHAM, DAVIS, and PICKERING, Circuit Judges.

PER CURIAM:*

     Marcelo Espinosa, federal prisoner # 16482-018, appeals the

district court’s order denying and dismissing with prejudice his

application for writ of habeas corpus.   Espinosa argues that the

district court erred in finding that he did not satisfy the

requirements for filing a 28 U.S.C. § 2241 application under

28 U.S.C. § 2255’s “savings clause.”   Espinosa argues that

because he was charged with a violation of 18 U.S.C. § 2(b), he

was convicted of a non-existent offense; that the jury must


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 04-30367
                                 -2-

determine the drug quantity used for sentencing; that he was

subject to a maximum sentence of only 20 years of imprisonment;

and that he is actually innocent of the career offender

enhancement of U.S.S.G. § 4B1.1.    He asserts that he should be

allowed to raise his claims via a § 2241 application and requests

that this court reconsider its holding in Reyes-Requena v. United

States, 243 F.3d 893 (5th Cir. 2001).

     Espinosa has not met his burden of showing that he meets the

requirements for filing a 28 U.S.C. § 2241 application under the

savings clause of 28 U.S.C. § 2255.    He has not pointed to a

retroactively applicable Supreme Court decision which establishes

that he may have been imprisoned for conduct that was not

prohibited by law.    Nor has he shown that his claim was

foreclosed by circuit law at the time of his guilty-plea

conviction, appeal, or first § 2255 motion.    See Reyes-Requena,

243 F.3d at 903-04.

     AFFIRMED.